Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 11/14/22 are acknowledged.

2.   Claims 1, 3, 4, 11, 15, 16, 21, 24, and 31 are under examination.

3.   The previous rejection under 35 U.S.C. 112(b) has been withdrawn.  
	
4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 1, 3, 4, 11, 15, 16, 21, 24, and 31 stand rejected under 35 U.S.C. § 112(b) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed. This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the entirety of the method of Claim 1.

	Concepts such as:
A) obtaining a first and second biological sample, prior to and after immunosuppressive administration,
B) isolation of microvesicles by generic size exclusion chromatography, and 
C) contacting the microvesicle with a generic biomarker antibody as set forth in step (c) are not found in the specification nor claims as filed in the context in which they are now claimed.

Applicant’s arguments filed 11/14/22, have been fully considered but are not found persuasive.  

Regarding A) applicant cites pages 20-21 in support.

None of the cites disclose the limitation of "obtaining a biological sample" as is recited in the claim.  Further note that the disclosure at pages 20-21 discloses specific "embodiments", e.g., "In certain embodiments, the methods for detection of one or more biomarkers can be used to monitor the response in a subject to prophylactic or therapeutic treatment…", but not the embodiment of the claim. 

	Regarding B) applicant cites Figure 6 in support.

In the Brief Description of the Drawings Figure 6 is described as "Schematic of the method of enriching transplant islet specific exosomes (TISE) from recipient mouse plasma."  Such is not the generic step of the claim.

Regarding C) applicant cites page 29 and 30 in support.

The alleged disclosure cited by applicant are not what is found at the cited lines.  Page 30, lines 13-16:

    PNG
    media_image1.png
    109
    663
    media_image1.png
    Greyscale


Page 29, lines 2-4:

    PNG
    media_image2.png
    91
    593
    media_image2.png
    Greyscale


6.   No claim is allowed.

7.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 12/07/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644